                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GOKHAN BERGAL,
                     Plaintiff
             V.                               Case No. 3:17-cv-67-KRG-KAP
S.M. KUTA, et al.,
               Defendants

                                Memorandum Order

             This matter has been referred to Magistrate Judge Keith

A.   Pesto     for      pretrial     proceedings     in    accordance     with   the

Magistrates Act, 28 U.S.C.§ 636 and Local Civil Rule 72.

             The Magistrate Judge filed a Report and Recommendation

on   January      31,    2019   at    ECF   no.   28,     recommending    that   the

plaintiff's motion for summary judgment at ECF no. 21 be denied.

             The parties were notified that, pursuant to 28 U.S.C.§

636 (b) (1), they had fourteen days to file written objections to the

Report and Recommendation. No objections have been filed and the

time to do so has expired.

             After review of the record of this matter and the Report

and Recommendation under the "reasoned consideration" standard, see

EEOC v.   City of        Long Branch,       866   F.3d    93,   100   (3d Cir.2017)

(standard of review when no timely and specific objections are

filed),   the following order is entered:
            AND NOW, this

            ORDERED that plaintiff's motion for summary judgment at

ECF   no.      21    is   denied   as   recommended   in   the   Report   and

Recommendation at ECF no. 28, which is adopted as the opinion of

the   Court.        The matter remains      with the Magistrate Judge     for

further proceedings.

                                        BY THE COURT:




                                        KIM R. GIBSON,
                                        UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF and by U.S. Mail to:

               Gokhan Bergal
               3-C Hobart Avenue
               Woodland Park, NJ 07424




                                        2
